                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS



BRADLEY A. LAVITE,

            Plaintiff,

vs.

                                                     No. 16-cv-882-DRH-RJD

ALAN J. DUNSTAN, et al.,



            Defendants.



                           MEMORANDUM and ORDER

HERNDON, District Judge:


                                  I. Introduction

      Pending before the Court are four motions: (1) a Motion to Dismiss (Doc.

129) submitted by Defendants Joseph Parente, Alan Dunstan, Thomas Gibbons,

and Madison County, Illinois (“Defendants”) on May 29, 2018; (2) a Motion to

Disqualify Counsel (Doc. 130) submitted by Defendants on June 19, 2018; (3) a

Motion for Summary Judgment (Doc. 145) submitted by Defendant John Lakin

(“Lakin”) on August 10, 2018; and, (4) a Motion for Summary Judgment (Doc.

147) submitted by Defendants on August 10, 2018. Plaintiff Bradley Lavite

(“Plaintiff”) offered on July 2, 2018 a response in opposition of Defendants’

Motion to Dismiss. (Doc. 134). Defendants offered on July 2, 2018 a reply to

Plaintiff’s response in opposition. (Doc. 136). Plaintiff offered on July 3, 2018 a

response in opposition of Defendants’ Motion to Disqualify. (Doc. 138). Plaintiff

                                    Page 1 of 22
offered on September 10, 2018 a response in opposition of Defendants’ Motion

for Summary Judgment. (Doc. 156). Defendants offered on September 24, 2018 a

reply to Plaintiff’s response in opposition. (Doc. 158). Defendant Lakin offered on

September 24, 2018 a reply to Plaintiff’s response in opposition. (Doc. 159). For

the reasons set forth below, the Court GRANTS Defendant Lakin’s Motion for

Summary Judgment (Doc. 145); GRANTS Defendants’ Motion for Summary

Judgment (Doc. 147); DENIES AS MOOT Defendants’ Motion to Disqualify (Doc.

130); and, DENIES AS MOOT Defendants’ Motion to Dismiss (Doc. 129).


                                    II. Background

      This matter arises out of Defendants’ refusal to permit Plaintiff from

returning   to   his   office   located within    Madison   County,   Illinois’   county

administration building (“the Building”). On May 11, 2017, Plaintiff filed his first

amended eight count complaint (“the Complaint”) (Doc. 56) alleging various

violations of his constitutional rights under 42 U.S.C. §1983 and an action for

accounting under Illinois law. The complaint alleges the following relevant facts.

      Plaintiff is an army veteran who was deployed to Iraq, exposed to multiple

detonations of improvised explosive devices, and suffered serious injuries in

combat. Since 2004, Plaintiff has been under the care of the OEF/OIF PTSD

Clinical Team at the St. Louis Veterans Administration Medical Center at

Jefferson Barracks and has complied with the treatment program. In 2009, the

Madison County Veterans’ Assistance Commission (“VAC”) elected Plaintiff as the




                                       Page 2 of 22
superintendent of the VAC, and Plaintiff held that position at all times relevant to

his claim.



      In September of 2009, Plaintiff helped set up the structure of the first

veterans’ alternative treatment court in Illinois. In August 2010, “Friends of

McAtac Foundation” (“FMF”), a not-for-profit corporation, was incorporated with

the stated purpose of raising funds for the new veterans’ court, funds that would

directly benefit veterans that come into contact with the Madison County, Illinois

court system. Plaintiff was offered and accepted a position on the Board of the

FMF and, over the next three years, the FMF raised a total of $30,000. In the

spring of 2013, Plaintiff requested a meeting to discuss the expenditure of FMF’s

funds. At the meeting, it was proposed that at least part of the $30,000 raised be

spent to send several judges and probation department employees to attend an

alternative treatment court conference in Anaheim, California. Plaintiff voiced his

objection to the proposal because the funds were to be used for the direct benefit

of veterans.

      In March of 2014, Plaintiff suffered a post-traumatic stress disorder

(“PTSD”) episode which caused him to be transported to a local mental health

facility at Gateway Regional Medical Center in Granite City, Illinois; nothing about

the incident occurred on Madison County property. On or about March 5, 2015,

while at his residence, Plaintiff suffered another PTSD episode which caused him




                                     Page 3 of 22
to be transferred to the VA Medical Center for treatment. The Complaint alleges

that on March 6, 2015:

      County Administrator Parente sent a letter to Robert Sedlacek, the
      President of the VAC Executive Boad. Without specifics, the letter
      referred to complaints Parente and other county personnel had
      received from VAC employees related to [Plaintiff’s] conduct in the
      VAC office. In this letter, despite section 10 of the Military Veterans’
      Assistance Act expressly stating that VAC employees are not county
      employees, and said section specifically exempting VAC employees
      from the operation and provisions of any civil service act or laws of
      the state of Illinois, Administrator Parente attempted to convince the
      VAC Executive Board that it was subject to, and required to follow,
      Madison County Personnel Policies.

(Doc. 56, p. 12).

A letter from Plaintiff’s VA psychiatrist, Dr. Jane Loitman, dated March 18, 2015,

advised all concerned with Plaintiff’s hospitalization that he would be able to work

without limitations on March 23, 2015. On March 20, Defendant Parente issued a

“standing order” that Plaintiff “not be permitted on county property and if he

appears, he is to be arrested for trespassing.” Id. The Complaint further alleges

that, to date, Defendants continue to refuse to permit Plaintiff on county property

or to return to his office in the county administration building.

      On August 10, 2018, Defendant Lakin filed a motion for summary

judgment (Doc. 145) regarding the two counts directed against him. In Counts IV

and V of the Complaint, Plaintiff alleges that he has been deprived of due process

guaranteed to him under the Fourteenth Amendment as a result of Defendant

Lakin’s alleged failure to properly investigate whether Plaintiff should be barred

from Madison County property as a result of the March 5, 2015 incident involving



                                     Page 4 of 22
the Wood River, Illinois Police Department. Id. In support of summary judgment,

Defendant Lakin offers an affidavit. Id. – Exhibit 1.

      On August 10, 2018, Defendants filed a motion for summary judgment

(Doc. 148) regarding counts I, II, III, VI, VII, and VIII. In support of summary

judgment, Defendants offer affidavits of Alan Dunstan and Joseph Parente, a dash

cam video of the March 5, 2015 incident, a March 22, 2015 psychological

evaluation of Plaintiff, and various correspondences.


                                III. Applicable Law

      Summary judgment is appropriate only if the admissible evidence

considered as a whole shows there is no genuine issue as to any material fact and

the movant is entitled to judgment as a matter of law. Archdiocese of Milwaukee

v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014) (citing Fed. R. Civ. P. 56(a)). The

party seeking summary judgment bears the initial burden of demonstrating –

based on the pleadings, affidavits and/or information obtained via discovery – the

lack of any genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986). A genuine issue of material fact remains “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); accord Bunn v. Khoury Enterpr.

Inc., 753 F.3d 676 (7th Cir. 2014).

      In assessing a summary judgment motion, the district court normally views

the facts in the light most favorable to, and draws all reasonable inferences in

favor of, the nonmoving party. Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir.


                                      Page 5 of 22
2012); Righi v. SMC Corp., 632 F.3d 404, 408 (7th Cir. 2011); Delapaz v.

Richardson, 634 F.3d 895, 899 (7th Cir. 2011).         As the Seventh Circuit has

explained, as required by Rule 56(a), “we set forth the facts by examining the

evidence in the light reasonably most favorable to the non-moving party, giving

[him] the benefit of reasonable, favorable inferences and resolving conflicts in the

evidence in [his] favor.” Spaine v. Community Contacts, Inc., 756 F.3d 542, 544

(7th Cir. 2014). If genuine doubts remain and a reasonable fact finder could find

for the party opposing the motion, summary judgment is inappropriate. See

Shields Enter., Inc. v. First Chicago Corp., 975 F.2d 1290, 1294 (7th Cir. 1992);

Wolf v. City of Fitchburg, 870 F.2d 1327, 1330 (7th Cir. 1989). If it is clear that a

plaintiff will be unable to satisfy the legal requirements necessary to establish her

case, summary judgment is not only appropriate, but mandated. See Celotex, 477

U.S. at 322; Ziliak v. AstraZeneca LP, 324 F.3d 518, 520 (7th Cir. 2003).

Further, a failure to prove one essential element necessarily renders all other facts

immaterial. Celotex, 477 U.S. at 323.


                                   IV. Analysis

      Plaintiff’s eight count first amended complaint alleges as follows: (1) a

violation of Plaintiff’s First Amendment right to peaceably assemble on county

property; (2) a violation of Plaintiff’s First Amendment right to free speech

because Defendants banned Plaintiff from accessing his office in the Building; (3)

a violation of Plaintiff’s Fourteenth Amendment due process rights because

Defendants failed to follow their own policies and procedures; (4) a violation of


                                     Page 6 of 22
Plaintiff’s Fourteenth Amendment due process rights because Defendant Lakin

failed to assure there were adequate rules and procedures in effect on how to

conduct an investigation he might be called upon to perform pursuant to

Paragraph #3 of Subsection F of Section I of the Madison County Personnel Policy

Handbook (“the Handbook”); (5) a violation of Plaintiff’s Fourteenth Amendment

due process rights because, in the event Defendant Lakin had in place rules and

procedures, Defendant failed to follow such rules and procedures; (6) a violation

of Plaintiff’s First Amendment right to assemble because Defendant Gibbons, as

Madison County State’s Attorney, advised County Chairman Alan Dunstan and

County Administrator Joseph Parente that banning Plaintiff from county property

was a legally permissible course of action and would not violate his constitutional

rights; (7) a violation of Plaintiff’s First Amendment right to assemble because

Defendant Gibbons failed to advise Defendants Dustan and Parente that banning

Plaintiff from county property would violate Plaintiff’s constitutional right to

peaceably assemble; and, (8) an action against public officials, under Illinois law,

for an accounting of monies. In Defendant Lakin’s motion for summary judgment,

he seeks judgment as a matter of law on Counts IV and V. In Defendants’ motion

for summary judgment, they seek judgment as a matter of law on Counts I, II, III,

VI, VII, and VIII. Each count shall be analyzed in turn.


A. Count I: First Amendment Right to Assemble




                                     Page 7 of 22
      In Count I, Plaintiff alleges that Defendants violated his right to peacefully

assemble on County property by preventing him from returning to his office in the

Building. (Doc. 56, p. 15).

      Under the First Amendment of the United States Constitution, the

government shall not prohibit the “right of the people peaceably to assemble.” U.S

CONST. amend. I. The extent to which the government can regulate speech on

property must be analyzed under the “forum analysis doctrine.” Cornelius v.

NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788, 800 (1985). The exact

constitutional standard depends on whether the government is trying to regulate a

“public forum” or a “nonpublic forum.” Grossbaum v. Indianapolis-Marion Cty.

Bldg. Auth., 100 F.3d 1287, 1296 (7th Cir. 1996).

      Property may be designated as a public forum either by tradition or

designation. Capitol Square Review & Advisory Bd. v. Pinette, 515 U.S. 753, 761

(1995). The first category of public forums are traditional public properties like

streets and parks which have “immemorially been held in trust for the use of the

public, and, time out of mind, have been used for purposes of assembly,

communicating thoughts between citizens, and discussing public questions.”

Perry Educ. Ass'n v. Perry Local Educators' Ass'n, 460 U.S. 37, 45 (1983)

(quoting Hague v. Comm. for Indus. Org., 307 U.S. 496, 515 (1939)). Such

traditional public forums are subject to the highest scrutiny, and regulations

restricting access survive only if they are narrowly drawn to achieve a compelling

state interest. Int'l Soc. for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672, 678



                                     Page 8 of 22
(1992). The second category of public forums is the designated public forum

which is subject to the same limitations governing a traditional public forum. Id.

This includes such property that the “State has opened for expressive activity by

part or all of the public.” Id.

       Any remaining government property, not classified as a public forum under

either of the above categories, is considered a nonpublic forum and subject to a

much more limited review. Id. at 679. “The challenged regulation need only be

reasonable, as long as the regulation is not an effort to suppress the speaker’s

activity due to disagreement with the speaker’s view.” Id. Thus, in a nonpublic

forum, the government may control access if:

       [R]estricting identifiable subjects or speakers, if the two criteria of
       reasonableness and viewpoint neutrality are met. Concerning the
       “reasonableness” prong, Cornelius has made clear that the
       government's “decision to restrict access to a nonpublic forum need
       only be reasonable; it need not be the most reasonable or the only
       reasonable limitation. In contrast to a public forum, a finding of strict
       incompatibility between the nature of the speech or the identity of the
       speaker and the functioning of the nonpublic forum is not
       mandated.”

Grossbaum, 63 F.3d 581, 587 (7th Cir. 1995) (quoting Cornelius, 473 U.S.
at 808).

       In this case, the Building is a general government office building that has

not been traditionally open to the public for the purposes of assembly. Moreover,

there is nothing to suggest, nor does Plaintiff allege, that said building qualifies as

a designated public forum. Thus, the Building qualifies as a nonpublic forum and

the proper analysis of any regulated speech is under the nonpublic forum




                                      Page 9 of 22
doctrine. To survive review, Defendants’ action in banning Plaintiff from the

building must have been reasonable and viewpoint neutral.

      In their motion for summary judgment, Defendants argue that their action

in banning Plaintiff from accessing the Building was reasonable because it was to

ensure the safety of others. The record indicates that on March 5, 2015, Plaintiff

had a PTSD episode while at his home in Wood River, Illinois which led to the

Wood River Police escorting him to the hospital. During the incident, Plaintiff

threatened to kill the responding officer, kicked out the window of the vehicle, and

jumped out the window. On March 20, 2015, Major Connor of Madison County

Sheriff’s Department contacted Defendant Parente to request that he review the

dashcam video from March 5, 2015. After reviewing the video, Defendant Parente

determined that it was not safe for Plaintiff to return to the Building and then

advised Plaintiff of his decision in a March 20 letter.

      In response, Plaintiff argues that Defendants’ action in banning him from

the Building was related to Plaintiff “expressing his belief that McAtac funds

should be used for direct aid to veterans as promised in fund raising literature,

and that VAC funds belong to the VAC and are not under county influence or

control.” (Doc. 156, p. 3). Plaintiff contends that this type of action is an

unreasonable effort to suppress Plaintiff’s speech based on his viewpoint.

      Defendants have demonstrated there is no genuine issue of material fact as

it relates to Defendants’ reasoning for banning Plaintiff from the building. After

adequate time for discovery, Plaintiff has failed to make a sufficient showing that



                                     Page 10 of 22
Defendants’ action was unreasonable and related to Plaintiff’s viewpoint.

Specifically, the timing of relevant events are noteworthy. In the spring of 2013, it

was proposed at a FMF meeting that at least part of the $30,000 raised be spent

to send several judges and probation department employees to attend an

alternative treatment court conference in Anaheim, California. Plaintiff voiced his

opposing viewpoint to the proposal. Over the next two years, while knowing

Plaintiff expressed an opposing viewpoint related to the use of funds, Defendants

did not ban Plaintiff from accessing the Building. Rather, Defendants banned

Plaintiff within weeks of the March 5, 2015 incident. On March 20, 2015, after

Defendant Parente reviewed dashcam footage of the incident, he drafted a letter to

Plaintiff advising him that he was no longer permitted access to the Building.

Therefore, based on the pleadings, affidavits and information obtained via

discovery, Plaintiff’s allegation that Defendants’ action was related to Plaintiff’s

opposing viewpoint is not sufficient to create a genuine issue of material fact.


B. Count II: First Amendment Right to Free Speech

      In Count II, Plaintiff alleges that Defendants violated his right to free speech

by banning him from “county property” in retaliation against him for:

      [H]aving voiced his objection to the expenditure of Friends of McAtac
      Foundation funds to send judges, county probation department
      personnel and others to an alternative court conference in California,
      when those funds were raised upon the representation that they
      would be used only for direct benefit to veterans, his withdrawal of
      VAC support of the veterans’ alternative court, and his refusal to use
      VAC funds to pay the salary of county probation department
      employee . . . .

(Doc. 56, p. 15).

                                     Page 11 of 22
      The Supreme Court has held that the government has the right to exercise

control over access to the [workplace] in order to avoid interruptions to the

performance and duties of the employees. U.S. Postal Service v. Council of

Greenburgh Civic Associations, 453 U.S. 114 (1981). To establish a prima facie

case of unlawful First Amendment retaliation, a public employee must establish

that: (1) he engaged in constitutionally protected speech; (2) he suffered a

deprivation likely to deter him from exercising First Amendment rights; and, (3)

his speech was a motivating factor in the employer’s adverse action. Massey v.

Johnson, 457 F.3d 711 716 (7th Cir. 2006).

      In this case, Plaintiff alleges that: (1) he engaged in constitutionally

protected speech when he rejected Defendant Parente’s 2012 request that Plaintiff

use some of the VAC’s budget to pay the salary of a probation department

employee and when Plaintiff objected to Defendants’ use of the $30,000 in FMF

funds; (2) he suffered a deprivation by Defendants banning him from the

Building; and, (3) his speech was a motivating factor in the Defendants’ adverse

action. In their motion for summary judgment, Defendants argue that (1)

Plaintiff’s activities in which he claims protection were not constitutionally

protected speech because they were performed pursuant to his duties, and (2)

there is no causal nexus between the alleged protected activity and the alleged

adverse employment activity.

      In response, Plaintiff argues, in part, that the speech at issue had nothing to

do with Plaintiff’s duties as Superintendent of the VAC. Rather, part of his speech


                                    Page 12 of 22
was made in his capacity as a FMF board member. Additionally, Plaintiff takes

issue with the authority presented by Defendants because in each case the plaintiff

was a public employee and the “superintendent of the Madison County VAC is not

a public employee.” (Doc. 156, p. 8).

1. Constitutionally Protected Speech

      As to the first element, Plaintiff’s 2012 comments related to his refusal to

provide VAC funds to the probation department do not qualify as constitutionally

protected speech.

      In determining whether speech is constitutionally protected, the first item

to determine is whether the plaintiff’s speech was made as a citizen on a matter of

public concern. Garcetti v. Ceballos, 547 U.S. 410, 416 (2006). If the answer to

this question is no, then the employee has no First Amendment cause of action.

Connick v. Meyers, 461 U.S. 138, 146 (1983).

      In Garcetti, the Supreme Court specifically recognized that where

employees are fulfilling their employment responsibilities “the employees are not

speaking as citizens for First Amendment purposes, the Constitution does not

insulate their communications from employer discipline.” Garcetti, 547 U.S. at

421. In this case, Plaintiff’s 2012 comments related to VAC funds were made

while Plaintiff was fulfilling his responsibilities as Superintendent of the VAC.

Therefore, such comments are not constitutionally protected.

      Similarly, Plaintiff’s 2013 comments related to his objection to the

proposed allocation of FMF funds were related to his responsibilities as



                                    Page 13 of 22
Superintendent of the VAC because the record indicates that, while at the 2013

meeting, Plaintiff produced a copy of the Veterans’ Treatment Court Act to discuss

how the VACs were not included in the Act and had no legal obligation to provide

assistance   to   the   treatment   court.   Therefore,   such   comments   are   not

constitutionally protected.

2. Motivating Factor

      As to the last element of a prima facie case of First Amendment retaliation,

assuming, arguendo, the speech at issue is protected, Plaintiff fails to show how

such protected speech was a motivating factor in Defendants banning him from

the Building. A plaintiff must establish a causal nexus between the protected

conduct and the adverse action. Hobgood v. Illinois Gaming Bd., 731 F.3d 635,

642 (7th Cir. 2013). Even if a plaintiff can show “suspicious timing” of an adverse

employment action, it will “rarely be sufficient in and of itself to create a triable

issue” to survive summary judgment. Kidwell v. Eisenhauer, 679 F.3d 957, 966

(7th Cir. 2012) (quoting Stone v. City of Indianapolis Pub. Utils. Div., 281 F.3d

640, 644 (7th Cir. 2002)). The closer two events are, the more likely causation

will be found. Id. However, “it is clear from our case law that the time period

between the protected activity and the adverse action must be very close.” Id.

(internal quotations omitted).

      As previously discussed, in this case, the timing of the events is noteworthy.

Defendants banned Plaintiff from the Building in 2015. The two sets of

statements, even when viewed as protected speech, were made in 2012 and 2013,



                                      Page 14 of 22
respectively. In contrast, Plaintiff’s March 5, 2015 incident with the Wood River,

Illinois Police Department occurred close in time to the adverse action, which

occurred 15 days later. Therefore, based on the pleadings, affidavits and

information obtained via discovery, Plaintiff’s allegation that Defendants retaliated

against him for engaging in protected speech is not sufficient to create a genuine

issue of material fact.


C. Count III: Fourteenth Amendment Right to Due Process

      In Count III, Plaintiff alleges that Defendants failed to follow their own

policies and procedures which deprived him of process that was due in violation

of the Fourteenth Amendment of the United States Constitution.

      The Fifth Amendment, as applicable to the states through the Fourteenth

Amendment, states “no person shall be . . . deprived of life, liberty, or property

without due process of law.” U.S. CONST. amends. V, XIV. The Supreme Court has

stated “procedural due process applies only to the deprivation of interest

encompassed by the Fourteenth Amendment’s protection . . . [and] the range of

interests protected by procedural due process is not infinite.” Board of Regents of

State Colleges v. Roth, 408 U.S. 564, 570 (1972).

      In this case, Plaintiff alleges that his due process rights were violated when

Defendants did not follow their own policies and procedures. Specifically, Plaintiff

points to the Handbook which provides, “[I]n cases where the perpetrator is not a

County employee or in any other case the County deems advisable, law

enforcement officials may be asked to conduct the investigation.” (Doc. 56, p. 16).


                                     Page 15 of 22
Plaintiff contends that Defendant violated the above directive by not contacting law

enforcement officials prior to banning Plaintiff from the Building.

      In their motion for summary judgment, Defendants argue, in part, that

Defendants’ failure to follow internal policies is not sufficient to state a due

process claim. Manley v. Law, 889 F.3d 885, 893 (7th Cir. 2018); Mann v. Vogel,

707 F.3d 872, 882 (7th Cir. 2013); Shango v. Jurich, 681 F.2d 1091, 1101-01

(7th Cir. 1982).

      In Manley, the court noted that “[e]ven when required by statute or

ordinance, purely procedural rules of state and local law give rise to

constitutionally protected interests only when the mandated procedure contains

within it a substantive liberty or property interest.” Manley, 889 F.3d at 893

(citing Cromwell v. City of Momence, 713 F.3d 361, 364 (7th Cir. 2013)). In

other words, it is “well-established that in order to demonstrate a property

interest worthy of protection under the fourteenth amendment’s due process

clause, a party may not simply rely upon the procedural guarantees of state law or

local ordinances.” Cain v. Larson, 879 F.2d 1424, 1426 (7th Cir. 1989).

      In this case, the policy at issue states that “law enforcement officials may be

asked to conduct the investigation.” (Doc. 156, Exhibit 4). Plaintiff has identified

no substantive liberty or property interest attached to the procedural rule he

claims Defendants violated. Therefore, based on the pleadings, affidavits and

information obtained via discovery, Plaintiff’s allegation that Defendants violated




                                    Page 16 of 22
his due process rights by not following established policy is not sufficient to create

a genuine issue of material fact.


D. Count IV: Violation of Due Process Against Sheriff

      In Count IV, Plaintiff alleges that Defendant Lakin, as Sheriff of Madison

County, had a duty to ensure “there were adequate rules and procedures in effect

on how to conduct an investigation it might be called upon to perform pursuant to

the Paragraph #3 of Subsection F of Section I of the Madison County Personnel

Policy Handbook.” (Doc. 56, p. 17).

      In Kernats v. O’Sullivan, the court noted that “[i]t is well settled that the

doctrine of respondeat superior may not be employed to impose § 1983 liability

on a supervisor for the conduct of a subordinate that violates a citizen’s

constitutional rights.” 35 F.3d 1171, 1182 (7th Cir. 1994) (citing Monell v. Dept.

of Social Services, 436 U.S. 658, 691 (1978)). The court further notes that

supervisory liability may “attach, however, where a supervisor, with knowledge of

a subordinate’s conduct, approves of the conduct and the basis for it.” Id.

(citations omitted).

      In this case, Plaintiff alleges that his due process rights were violated

because Defendant Lakin did not have such rules and procedures in place to

investigate pursuant to the Handbook.

      In his motion for summary judgment, Defendant Lakin argues that Plaintiff

cannot establish individual capacity against him because Defendant Parente is the

individual who banned Plaintiff from the building. Additionally, liability cannot


                                      Page 17 of 22
attach against Defendant Lakin as he was never Defendant Parente’s supervisor,

or vice versa.

      Plaintiff has failed to sufficiently support his allegation against Defendant

Lakin in his individual and official capacity as Sheriff of Madison County.

Therefore, based on the pleadings, affidavits and information obtained via

discovery, Plaintiff’s allegation that Defendants violated his due process rights by

not having rules in place is not sufficient to create a genuine issue of material fact.




E. Count V: Violation of Due Process Against Sheriff

      In Count V, Plaintiff pleads in the alternative to Count IV, alleging that

Defendant had rules and procedures in place to investigate pursuant “resolution

and investigations” of the Handbook, but failed to follow such rules and

procedures.

      As previously noted, “[e]ven when required by statute or ordinance, purely

procedural rules of state and local law give rise to constitutionally protected

interests only when the mandated procedure contains within it a substantive

liberty or property interest.” Manley, 889 F.3d at 893. Additionally, an individual

does not have a constitutional right to have the police investigate his case, or to do

so to his level of satisfaction. Rossi v. City of Chicago, 790 F.3d 729, 735 (7th

Cir. 2015).

      Plaintiff has identified no substantive liberty or property interest attached

to the procedural rule he claims Defendant Lakin violated. Therefore, based on


                                      Page 18 of 22
the pleadings, affidavits and information obtained via discovery, Plaintiff’s

allegation that Defendant Lakin violated his due process rights by not following

established policy is not sufficient to create a genuine issue of material fact.


F. Count VI & VII: Violation of First Amendment Right to Assemble Against
   State’s Attorney

      In Counts VI and VII, Plaintiff alleges that Defendant Gibbons violated his

constitutional right to peaceably assemble by advising, or failing to advise,

“County Chairman Alan Dunstan and County Administrator, Joseph Parente, that

banning Lavite from county property was a legally permissible course of action

and did not violate any of his constitutional rights.” (Doc. 56, p. 20).

      As previously discussed, the Building qualifies as a nonpublic forum and

the proper analysis of any regulated speech is under the nonpublic forum

doctrine. To survive review, the action in banning Plaintiff from the building must

have been reasonable and viewpoint neutral. In granting Defendants’ motion for

summary judgment as to Count I, the Court found no genuine issue of material

fact as it relates to Defendants’ reasoning for banning Plaintiff from the building.

After adequate time for discovery, Plaintiff failed to make a sufficient showing that

Defendants’ action was unreasonable and related to Plaintiff’s viewpoint.

      Therefore, based on the pleadings, affidavits and information obtained via

discovery, Plaintiff’s allegation that Defendant Gibbons’ advice to Defendants

Dustan and Parente resulted in the violation of Plaintiff’s constitutional right to

peaceably assemble in the Building is not sufficient to create a genuine issue of

material fact.

                                      Page 19 of 22
G. Count VIII: Accounting and Recovery

      In Count VIII, Plaintiff alleges that Defendant Parente, at the direction of

Defendant Dunstan, violated Section 5-2006 of the County Code (50 ILCS 5/5-

2006) when he assumed “control over VAC moneys from the ‘special fund’ where

they were supposed to be deposited and made ‘investments’ of VAC moneys in

ventures without the knowledge or consent of the VAC or any of its officers or its

superintendent.” (Doc. 56, p. 25). Plaintiff further alleges that Illinois law provides

for an accounting of monies allegedly mismanaged by a public official. Id. at p. 27.

      Federal Court jurisdiction may arise in one of two ways – original

jurisdiction or supplemental jurisdiction. Exxon Mobil Corp. v. Allapattah

Services, Inc., 545 U.S. 546 (2005). Original jurisdiction is over all claims arising

under federal law (28 U.S.C.A. 1331, i.e. “federal question jurisdiction,”) or over

cases in which the parties are diverse and the requisite amount in controversy is

pled (28 U.S.C.A. 1332, i.e. “diversity jurisdiction.”).

      Once the Court exercises original jurisdiction over a claim, it may choose to

exercise jurisdiction over related state law claims where those state law claims are

so related to claims in the action within such original jurisdiction that they form

part of the same case or controversy under Article III of the United States

Constitution (i.e. “supplemental jurisdiction”). 28 U.S.C.A. 1367(a). However,

district courts may decline to exercise supplemental jurisdiction over a claim if (1)

the claim raises a novel or complex issue of State law, (2) the claim substantially

predominates over the claim or claims over which the district court has original



                                      Page 20 of 22
jurisdiction, (3) the district court has dismissed all claims over which it has

original jurisdiction, or (4) in exceptional circumstances, there are other

compelling reasons for declining jurisdiction. 28 U.S.C.A. 1367(c). Supplemental

jurisdiction is a doctrine of discretion, not of a plaintiff’s right. United Mine

Workers v. Gibbs, 383 U.S. 715 (1966).

      In this case, the Court exercised its original jurisdiction over Counts I

through VII because each claim arises under federal law. As to Count VIII, the

Court exercised its supplemental jurisdiction because the claim arises under

Illinois law. Specifically, in Count VIII, Plaintiff alleges that “[a]n action for an

accounting is appropriate remedy under Illinois law against a public official for

monies coming into that official’s hands.” (Doc. 56, p. 27). As previously

discussed, the Court granted both Defendants’ motion for summary judgment as

to Counts I, II, III, VI, VII and Defendant Lakin’s motion for summary judgment as

to Counts IV and V.

      Therefore, because the Court has dismissed all claims over which it has

original jurisdiction, it now declines to exercise supplemental jurisdiction over the

sole remaining state law claim within Count VIII.

                                   V. Conclusion

      In sum, the Court concludes Plaintiff failed to make a sufficient showing of

the essential elements of his claims. The Court believes that summary judgment is

appropriate here because the record supports such a finding.




                                     Page 21 of 22
      Accordingly, the Court finds there are no genuine issues of material fact

and GRANTS both Defendants’ Motion for Summary Judgment and Defendant

Lakin’s Motion for Summary Judgment. Plaintiff’s claims, as to all defendants,

are DISMISSED WITH PREJUDICE. The Court’s order herein moots all other

claims, counter-claims, and cross claims. Clerk to enter judgment dismissing

Plaintiff’s complaint and all ancillary claims herein.

IT IS SO ORDERED.



                                                     Judge Herndon
                                                     2018.10.29
                                                     13:48:12 -05'00'
                                                     United States District Judge




                                     Page 22 of 22
